Filed 2/16/21; Certified for Publication 3/11/21 (order attached)




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SIXTH APPELLATE DISTRICT

 RAMAKRISHNA AKELLA,                                             H045886
                                                                (Santa Cruz County
          Petitioner and Respondent,                             Super. Ct. No. 17CV03234)

          v.

 THE REGENTS OF THE UNIVERSITY
 OF CALIFORNIA,

          Respondent and Appellant.


         In this appeal we address whether the instructional workload policy of a
department at the University of California, Santa Cruz, authorized the department chair
to assign an additional course to a professor to compensate for deficiencies in the
professor’s fulfillment of his standard teaching workload. Professor Ramakrishna Akella
refused to teach the additional course, which he believed department chair Brent Haddad
had no authority to assign. Haddad, together with Joseph Konopelski, then dean of the
school of engineering, filed a disciplinary complaint against Akella. A hearing
committee of the Academic Senate Committee on Privilege and Tenure found that Akella
had violated the Faculty Code of Conduct. The chancellor adopted the committee’s
recommendations and imposed disciplinary sanctions. Akella sought review by writ of
administrative mandate. The superior court ruled in Akella’s favor and ordered
respondent, the Regents of the University of California (Regents), to set aside the
disciplinary order. The Regents appeal from the judgment of the superior court. We find
that substantial evidence in the record supported the university’s decision and reverse the
judgment of the superior court.
                  I. FACTUAL AND PROCEDURAL BACKGROUND1
   A. Department Workload Policies and Course Load Dispute
       The Department of Technology Management (department) is part of the
University of California at Santa Cruz (university) Baskin School of Engineering. The
department houses the technology and information management degree programs.
Haddad became the department chair shortly after the department was formed in 2013.
       The department adopted an instructional workload policy. The document,
effective spring 2013 and titled “The Technology Management Department Instructional
Workload Policy” (workload policy), described in pertinent part the teaching mission of
the department and instructional workload for faculty members. Paragraph (a) of the
workload policy addressed the “annual departmental course load.” It stated, “The
standard annual course load for a faculty member in the . . . program is five course
equivalencies. Of these, three are formal 5 unit courses at the undergraduate or graduate
level and two are for the advising, mentoring, research supervision, and training activities
associated with our graduate and undergraduate programs.” The workload policy stated
that each course counted “as a single course equivalency,” except for research group
seminars which were not “formal courses” but counted “toward the fourth and fifth
equivalencies.”
       Paragraph (b) of the workload policy described “[a]dditional teaching
responsibilities” to include activities like supervision and support of research projects,
grant applications that support student research, conducting research group seminars,


       1
         Our summary of the factual and procedural background is drawn from the
administrative record, including testimony and exhibits presented at the June 2, 2017
disciplinary hearing before a committee of the university’s academic senate, discussed
in detail post.

                                              2
academic mentoring and advising of graduate and undergraduate students, teaching
assistant training and mentoring, curriculum maintenance and revision, and advertising
and outreach for the department. The workload policy specified exceptions to the
standard course loads based on teaching or other leadership responsibilities outside of the
department, sabbaticals, and course buyouts.
       In a separate paragraph titled “Course Scheduling,” the workload policy stated that
the department chair is “responsible for assigning courses to meet the needs of the
undergraduates and graduates” in the program. It described procedures for scheduling
course assignments among faculty members and stated that the chair “resolves any
differences and has final authority for the teaching schedule.”
       Professor Akella joined the department as a faculty member in 2014. Haddad
provided Akella with a copy of the workload policy in an e-mail from March 2014 and
asked him to review it, “since it frames our expectations of year-to-year teaching.” In a
curriculum planning e-mail to department faculty in January 2015, including Akella,
Haddad reminded the faculty that under the workload policy, “5 courses per year are
expected, one can be reduced for equivalent graduate advising, and one can be reduced
for equivalent undergraduate advising. The balance of one’s schedule depends on other
things, such as one’s service or research demands. Of course the prime commitment is
providing our curriculum.”
       The dispute in this case arose when Haddad informed Akella that he would be
assigned four “podium courses” to teach in the 2015-2016 academic year. The term
“podium course” refers to a regularly scheduled course.
       Haddad explained in an e-mail from January 2015 why he assigned Akella
four podium courses, rather than three. Haddad wrote to Akella, “I put you down for
four classes in [academic year] 15-16 because you are not participating in any
undergraduate advising or undergraduate curricular leadership roles. Also there are no
offsetting service or research activities that justify reducing your teaching load below

                                             3
4 courses.” Haddad testified at the disciplinary hearing that Akella had no undergraduate
advising or curricular leadership roles at the time and a “catastrophic” record on graduate
advising and graduate curricular leadership. Haddad believed that he would have been
justified in assigning Akella five podium courses based on that record, but he limited it to
four courses to leave room for Akella to “turn around” his graduate advising.
       Akella refused to accept the assignment of four podium courses. He expressed in
meetings with Haddad that his contributions to the department were underappreciated.
He rejected one of the course assignments based on his areas of expertise and also
disputed that Haddad could assign a fourth podium course under the workload policy.
Haddad responded to Akella’s concerns about the teaching assignments in an e-mail
exchange from July 2015. Haddad wrote, “The assignment of 4 classes is not a penalty.
It is a fair sharing of the curriculum based on your overall performance and contribution
in research, teaching, and service. In the coming years, . . . if you improve in these areas,
it will certainly be reflected in your teaching load.”
       In e-mail correspondence from January 2015 with Kathy Beattie, academic
personnel manager for the school of engineering, Haddad responded to Beattie’s request
for “clear metrics for measuring all of the faculty’s course equivalencies.” He compared
his assignment of four podium courses to Akella against Akella’s teaching and advising
record and that of other department faculty members and their course assignments.
Beattie told Haddad that the explanation he gave was clear and the assignments were
reasonable.
       Akella continued to dispute Haddad’s authority to assign him the fourth podium
course. In September 2015, Akella wrote to Haddad, “Departmental policy is three 5-unit
courses per year. There is no policy permitting you to assign me 4 5-unit courses per
year as you did . . . . [¶] I will accept an assignment of three courses. I will not accept an
assignment of four courses.” Haddad responded by reiterating that department policy
allowed the chair to assign “up to 5 courses,” and that while the standard course load was

                                              4
three courses, he had assigned four because “you did not meet the performance level in
2014-2015 for a standard 3 course load in 2015-6.” Haddad tried to accommodate other
concerns that Akella raised by allowing him to “buyout” one course assignment and by
substituting the course that Akella claimed he was unqualified to teach with a different
assignment. Akella responded by confirming the two courses that he would teach and his
buyout of the third course, and repeated that he would “not be teaching” the fourth course
“or any other course assignments beyond the two” that he had agreed upon.
       Discussions about the dispute continued between Haddad, Beattie, and dean of the
Baskin School of Engineering, Joseph Konopelski. In e-mail correspondence from
September 2015, Konopelski told Haddad that he and Beattie had been discussing the
matter. Konopelski confirmed that Haddad’s assignment of four courses to Akella
seemed reasonable based on the available data.
       In November 2015, Akella filed a grievance about his teaching load and other
issues with the “Academic Senate Committee on Privilege and Tenure” (Privilege &
Tenure). In January 2016, Akella’s attorney also wrote to the provost and executive vice
chancellor, as the chancellor’s designee under the Academic Senate bylaws, requesting
that the chancellor ask Privilege & Tenure to appoint a committee to hear a preemptive
disciplinary case against Akella for his refusal to teach the upcoming spring quarter
course. He proposed that an advance ruling on the course load issue would enable the
parties to avoid likely harm to the students who had enrolled in the course that Akella
“will not teach.” The provost responded that she did not support Akella’s request.
       Privilege & Tenure denied Akella’s grievance in a letter from February 2016. The
letter stated that as to teaching load, “it is the prerogative of a chair to assign teaching
duties, and the chair’s action in this case does not seem unreasonable. The chair is in the
best position to balance the demands of advising and supervision of individual students
against time devoted to formal courses. The ‘standard’ courseload is only a guideline,
and not a limitation on the chair’s assignment of courses.”

                                               5
       Haddad was not aware of Akella’s efforts to obtain a preemptive ruling on the
teaching load grievance and expected him to appear for the start of term. Akella did not
appear to teach the scheduled course in March 2016, leaving about 80 enrolled students
in a lurch. The department “ran a fire drill to install” the teaching assistant as a student
instructor, while another faculty member stepped forward to be the teaching advisor to
the graduate students.
   B. Disciplinary Complaint and Administrative Hearing
       The department took disciplinary action against Akella for his refusal to teach the
assigned course. Konopelski and Haddad filed a formal complaint before the campus
provost/executive vice chancellor in April 2016.2 The complaint alleged violations of the
Faculty Code of Conduct (Code of Conduct, Academic Personnel Manual (APM-015))3
for failure to meet the responsibilities of instruction, including “significant failure to
adhere, without legitimate reason, to the rules of the faculty in the conduct of courses,
to meet class, . . . or to hold examinations as scheduled” (Code of Conduct, Part II,
Section A.1.c) and for intentional disruption of functions or activities sponsored by the
university (Code of Conduct, Part II, Section C.1).
       Akella filed a written response to the complaint in which he acknowledged his
refusal to teach the course. He contended, however, that Haddad as department chair had
no authority to assign him four podium courses. Akella framed the “sole issue” as
whether Haddad had the authority to assign classes to department faculty “at his



       2
         The Academic Senate Bylaws in effect at the time provided that disciplinary
action commenced by the administration against an employee member of the Academic
Senate, like Akella, is considered by the Senate’s Committee on Privilege and Tenure.
(Former Academic Senate Bylaw 336, subd. (A), available at: https://perma.cc/G69V-4ZQ2
[as of Feb. 11, 2021].)
       3
         The policies and procedures issued by the provost and executive vice president
of academic affairs, including the Faculty Code of Conduct, are published in the
Academic Personnel Manual, commonly called the “APM.”

                                               6
discretion under APM-245,”4 or whether Haddad’s discretion under the Faculty Code of
Conduct “is limited by the [workload policy], which states the ‘standard annual course
load’ is three formal 5 unit courses at the undergraduate or graduate level.”
       Akella argued that while APM-245 grants department chairs the discretion to
assign classes to department faculty, the university “has chosen to limit that discretion by
requiring every department to have an Instructional Workload Policy.” In support,
Akella relied on a university-level guidance document titled “UCSC Department
Instructional Workload Policy Guidelines, February 2008” (Guidelines). The Guidelines
instructed that “department policies are expected to address at least each element
described” therein. Among these, element (h) titled “Research/Creative/Scholarly
inactivity” directed department policies to “[s]tate if the department modifies teaching
loads for faculty members who are less active in their research/creative/scholarly
activities, and if so how.”
       Akella pointed out that the department’s workload policy did not address the
required element (h) on research/creative/scholarly inactivity. He argued that because the
department faculty approved a workload policy without the required element, faculty
effectively voted not to give the department chair the authority to add to the three formal
5-unit courses that the chair could assign a department faculty member to teach during an
academic year.
       A committee tasked with reviewing the complaint and Akella’s response to the
allegations “unanimously and unreservedly” rejected the argument that the workload
policy limited the chair’s authority to assign more than three 5-unit courses. The
committee explained that “[a]s Senate faculty, we understand that the campus’s
established workload is a five course equivalency, which applies to all ladder-rank

       4
        APM-245 states in part, “The chair’s administrative duties include the following:
1. To make teaching assignments in accordance with the policy described in Academic
Senate Regulation 750 and to assign other duties to members of the department staff.”

                                             7
faculty across the campus, and that department chairs have plenary authority to determine
the appropriate teaching assignments for individual faculty in their department based on
this established standard.” The committee found probable cause of a violation of the
Code of Conduct and recommended disciplinary action.
       The campus provost and executive vice chancellor agreed with the conclusions of
the committee and proposed disciplinary action, which gave Akella the right under
Academic Senate Bylaw 336 to a formal hearing.
       A Privilege & Tenure hearing committee held an evidentiary hearing on the
disciplinary complaint on June 2, 2017 (administrative hearing). The question presented
was whether the administration had proven, by clear and convincing evidence, the
violations set forth in the proposed disciplinary action. The administration presented
several witnesses, including Haddad and Konopelski. Akella, represented by counsel,
elected not to testify or present witnesses but argued that the administration failed to meet
the burden of proof to demonstrate a violation of the Code of Conduct.
       Haddad testified about the department’s workload policy, his reasons for assigning
Akella to teach four podium courses in the 2015-2016 academic year, and his attempts to
negotiate an acceptable resolution with Akella, as summarized above. Haddad
acknowledged on cross-examination that at the time the department’s workload policy
was drafted, he was not aware of the Guidelines for department instructional workload
policies. He agreed that element (h) of the Guidelines was intended to address
research/creative/scholarly inactivity and to inform faculty that extra teaching or service
could be assigned to them. But he believed that even without such a provision, paragraph
(a) of the workload policy authorized him to assign four or even five courses if a faculty
member’s equivalency of advising and other activities was deficient. Haddad
acknowledged that the department later adopted a revised workload policy, effective
March 2017, to include a provision on “research/creative/scholarly inactivity.”



                                             8
       John Musacchio is a professor in the department. Musacchio drafted the original
workload policy based on templates provided by other departments in the school of
engineering. He was not aware of the campus-wide Guidelines. The omission of a
provision to address research/creative/scholarly inactivity was not intentional or the result
of any considered discussion in the department. Musacchio simply noticed that the
computer science department’s policy, which he relied on, had “no formal policy” for
paragraph (h), so Musacchio simply omitted it from his draft.
       Kathy Beattie, director of academic affairs for the school of engineering, testified
that at the time of Akella’s course load dispute she was the academic personnel manager
for the engineering school. One of her roles was to oversee the consistency of the
departments’ curriculum and leave plans with their workload policies. Beattie stated it
was “not [her] understanding” that a research/creative/scholarly inactivity provision in
the department’s workload policy would have addressed whether a faculty member’s
curriculum and leave plan included three, four or five podium courses. She understood
that provision “could increase” the course assignment above five, not decrease course
assignments to fewer than five. Beattie believed that paragraph (a) of the workload
policy informed the faculty that “instead of three five-unit courses, which would be the
normal [teaching assignment], assuming, adequate four and five equivalency instructional
activities, that fourth and fifth equivalency could turn into a formal course.” She testified
that she found Haddad’s course assignment to Akella appropriate and consistent with the
workload policy. She had discussed Akella’s concerns with him at the time but believed
that his complaints about the fourth course assignment was better put before Privilege &
Tenure.
       Konopelski was the interim dean during the relevant time period, having
previously served as the chair of the chemistry department, the associate dean in the
division of physical and biological sciences, and the chair of the Santa Cruz division of
the Academic Senate. Konopelski viewed the workload policy as “a guideline for

                                              9
assigning teaching podium time, if you will, based on a collection of teaching, research,
and service, that are expected of a tenure track faculty member.” He agreed on
cross-examination that the department’s workload policy did not directly inform faculty
members that a teaching load could be increased above three podium courses at the
discretion of the chair but added that neither did the policy indicate it could not be done.
Konopelski believed that the chair had the authority to assign courses under the APM,
and that a reasonable faculty member would understand the workload policy meant that
deficient undergraduate or graduate advising could result in the standard three podium
courses going up to four or five.
       Richard Hughey is a professor of computer and biomolecular engineering. He is
also a vice provost and dean of undergraduate education. Hughey developed the
instructional workload policy for the computer science department. He testified that his
department’s provision on research inactivity was effectively addressed in the paragraph
(a) provision on course load, in that “a research-inactive person would not be supervising
graduate independent studies, and so those would not be subtracted out [of the
five-course equivalency]. And in practice, we had some faculty who indeed those would
subtract out and were getting higher teaching loads as a result.” Hughey stated that as
chair of his department, he had discretion to vary assignments to make sure the
curriculum was covered.
       In a report dated October 31, 2017, Privilege & Tenure informed the chancellor of
its decision rejecting Akella’s argument that Haddad did not have the authority to assign
a fourth podium class. Privilege & Tenure reasoned that while the department’s
workload policy did not expressly grant the chair that authority, the “clear intention” of
the policy was for a faculty member to provide “the equivalent of five ‘podium’ courses.”
Privilege & Tenure found that if a faculty member’s service in mentoring and advising
did not amount to the equivalent of two courses, the “standard annual course load”
described in the workload policy could “only be met by the faculty member’s teaching

                                             10
more than three podium courses.” Privilege & Tenure concluded that Akella’s failure
to appear to teach the assigned course violated the Code of Conduct as alleged in the
administration’s complaint. It recommended disciplinary action in the form of a
15 percent annual salary reduction for one year and the placement of a letter of censure
in Akella’s personnel file. The chancellor adopted Privilege & Tenure’s findings and
recommendation for the imposition of disciplinary sanctions.
   C. Petition for Writ of Administrative Mandate
       Akella filed a verified petition for writ of administrative mandate in Santa Cruz
County Superior Court on December 18, 2017 and moved for issuance of a peremptory
writ of mandate (petition). The petition challenged the administrative decision on the
ground that Privilege & Tenure’s finding that Akella violated provisions A.1.c and C.1
of the Faculty Code of Conduct was not supported by the evidence and constituted a
prejudicial abuse of discretion. Akella sought issuance of a writ of mandate pursuant to
Code of Civil Procedure section 1094.5, directing the Regents to set aside the disciplinary
order and sanctions.
       Akella’s central contention was that the authority of a department chair at the
University of California comes from the Academic Personnel Manual, specifically
APM-245, but that the workload policy approved by the department had limited the
number of five-unit courses the chair could assign. Akella interpreted paragraph (a) of
the workload policy as an expression of that limit, since it stated that the “standard annual
course load for a faculty member in the . . . program is five course equivalencies,” and
“[o]f these, three are formal 5 unit courses . . . and two are for the advising, mentoring,
research supervision, and training activities . . . .” (Italics added.) Akella contrasted the
workload policy against those of other departments that expressly authorized their chair
to increase a faculty member’s annual teaching load for an identified reason. Akella
further interpreted the paragraph in the workload policy titled “Course Scheduling” as



                                              11
granting the chair “final authority” over only the teaching schedule as it related to the
timetable and location of courses and not as it related to the teaching load.
       The Regents denied the pertinent allegations of the complaint and sought
judgment in favor of the administration. In opposing the petition, the Regents pointed
to the plain language of the workload policy and its consistent interpretation by the
administration’s witnesses as substantial evidence to support Privilege & Tenure’s
determination that the department chair had the authority under the workload policy to
assign a fourth podium course to Akella. The Regents also questioned how departmental
policies—which serve only as guidelines—could limit the chair’s authority as set forth in
the Academic Personnel Manual, which according to case authority has “ ‘the force and
effect of statute.’ ” (Lachtman v. Regents of University of California (2007) 158
Cal.App.4th 187, 198.)
       The superior court entered a tentative ruling in Akella’s favor, finding there was
no substantial evidence to support Privilege & Tenure’s decision. The court adopted its
tentative ruling at a hearing on the petition and granted Akella’s motion for peremptory
writ of administrative mandate. The superior court explained its reasoning on the record,
stating that “[e]ven at the highest levels of university thinking, 3 plus 2 is not equal to
4. . . . University, if it wants to apply different rules, needs to adopt different rules so
that its professors know what their conduct has to be. [¶] . . . [T]his professor was told
five classes, three at the podium, two in less strenuous activities, and then he was ordered
to do four.”
       On May 11, 2018, the superior court entered judgment ordering the Regents to set
aside the decision of the Privilege & Tenure committee, disciplinary order and sanctions.
The Regents filed a timely appeal from the judgment.
                                    II.    DISCUSSION
       The Regents challenge the superior court’s order granting a peremptory writ of
mandate to set aside the disciplinary decision and sanctions. The Regents contend that in

                                              12
granting the writ petition, the court misapplied the standard of review and ignored
substantial evidence in the administrative record that supported Privilege & Tenure’s
decision. Akella responds that the superior court was correct in granting him relief,
because regardless of the university witnesses’ personal interpretations of the workload
policy, its plain language did not, in fact, authorize the assignment of a fourth podium
course. We find Akella’s construction incompatible with the plain language of the
workload policy and reasonable inferences drawn therefrom, and contrary to substantial
evidence in the record which supported Privilege & Tenure’s policy interpretation.
   A. Administrative Mandate and Standard of Review
       Code of Civil Procedure section 1094.5,5 the state’s administrative mandate
statute, governs judicial review of adjudicatory decisions by administrative agencies.
(Young v. City of Coronado (2017) 10 Cal.App.5th 408, 418; § 1094.5, subd. (a).) The
inquiry of the reviewing court extends to questions about the agency’s jurisdiction to
proceed, whether there was a fair trial, and “whether there was any prejudicial abuse of
discretion.” (§ 1094.5, subd. (b).) An abuse of discretion is established if the
administrative agency has failed to proceed “in the manner required by law, [or] the
[agency’s] order or decision is not supported by the findings, or the findings are not
supported by the evidence.” (Ibid.) We review the factual basis behind the agency’s
order or decision for “substantial evidence in . . . light of the whole record.” (Id.,
subd. (c).)
       “In applying the standard, we focus on the decision of the agency rather than that
of the trial court and ‘ “answer the same key question as the trial court . . . whether the
agency’s findings were based on substantial evidence.” ’ ” (Colony Cove Properties,
LLC v. City of Carson (2013) 220 Cal.App.4th 840, 866.) This requires the reviewing
court to consider all relevant evidence in the administrative record and view that evidence


       5
           Unspecified references are to the Code of Civil Procedure.

                                              13
in the light most favorable to the agency’s findings, drawing all inferences in support of
those findings. (Do v. Regents of University of California (2013) 216 Cal.App.4th 1474,
1490 (Do).) The reviewing court does not substitute its own findings and inferences for
that of the agency. (McAllister v. California Coastal Com. (2008) 169 Cal.App.4th 912,
921 (McAllister).) “Only if no reasonable person could reach the conclusion reached by
the administrative agency, based on the entire record before it, will a court conclude that
the agency’s findings are not supported by substantial evidence.” (Do, supra, at p. 1490;
accord McAllister, supra, at p. 921.)
       On the other hand, the reviewing court “exercises independent judgment on pure
questions of law, including the interpretation of statutes . . . .” (McAllister, supra, 169
Cal.App.4th at p. 921; see MHC Operating Limited Partnership v. City of San Jose
(2003) 106 Cal.App.4th 204, 219 [applying independent review “[t]o the extent that the
administrative decision rests on” the agency’s interpretation or application of statute].)
While the parties in this case appear to agree that the court’s interpretation of university
policy calls for independent review, they disagree as to whether this court assigns any
deference to the university’s interpretation of its own policies. We discuss the issue of
deference in the next part, post.

   B. Validity of the Regents’ Interpretation of the Workload Policy
       We begin with the workload policy’s description of the “standard annual course
load for a faculty member” in the department as “five course equivalencies. Of these,
three are formal 5 unit courses at the undergraduate or graduate level and two are for the
advising, mentoring, research supervision, and training activities associated with our
graduate and undergraduate programs.”
       In ruling on the disciplinary complaint, Privilege & Tenure rejected Akella’s claim
that paragraph (a) of the workload policy did not authorize the chair to assign four
podium courses. It reasoned that “section (a) of the [workload policy] should be



                                              14
interpreted as granting the Chair that authority. Otherwise it would make no sense for the
policy to say that ‘the standard annual course load for a faculty member in the
[technology management] department is five course equivalencies.’ . . . The clear
intention of the policy is that a faculty member is expected to provide the equivalent of
five ‘podium’ courses. If the faculty member’s service in the areas of mentoring and
advising does not amount to the equivalent of two courses, this expectation can only be
met by the faculty member’s teaching more than three podium courses.”
       The Regents argue that this interpretation is supported by the plain language of the
policy and merits judicial deference. The Regents cite cases espousing deference to an
agency’s interpretation of its own regulations, rules or policies, as well as deference to
judgments made by educational institutions about their academic affairs. (See, e.g.,
Berman v. Regents of University of California (2014) 229 Cal.App.4th 1265, 1272
(Berman) [explaining that it independently reviews and interprets the university’s student
conduct code at issue in the case, and in doing affords the Regents’ interpretation of the
code “great weight”]; Doe v. University of Southern California (2018) 28 Cal.App.5th 26,
43 [noting general judicial stance of nonintervention in the academic affairs of schools];
see also Cal. Const. art. IX, § 9 [granting broad powers of self-governance to the Regents
of the University of California].)
       Akella rejoins that independent review in which the court shows some deference
to an agency’s interpretation is circumscribed and applies only when the language being
interpreted is ambiguous. (See, e.g., Bonnell v. Medical Board (2003) 31 Cal.4th 1255,
1265 (Bonnell) [concluding that deference to agency’s interpretation of statute was
“unwarranted” because that interpretation was “incorrect in light of the unambiguous
language of the statute”].) He contends that the workload policy unambiguously allows
the department chair to assign only three podium courses.
       The parties’ competing positions on deference cite selectively from what is
actually a range of guidance on the subject. The degree of deference to an agency’s

                                             15
interpretation of a statute or regulation is contextual: as much as courts “independently
judge the text of the statute [or rule or regulation], taking into account and respecting the
agency’s interpretation of its meaning” (Yamaha Corp. of America v. State Bd. of
Equalization (1998) 19 Cal.4th 1, 7 (Yamaha)), the “ ‘weight’ ” of any such deference is
“fundamentally situational” (id. at p. 12, italics omitted). The high court reaffirmed
Yamaha’s framework in Bonnell, explaining that the deference accorded to an agency’s
interpretation “should be dependent in large part upon whether the agency has a
‘ “comparative interpretative advantage over the courts” ’ and on whether it has arrived at
the correct interpretation.” (Bonnell, supra, 31 Cal.4th at p. 1265.)
       In asserting that judicial deference to an agency’s opinion comes into play only
if the language at issue is ambiguous, Akella misses the broader framework articulated
in Yamaha. That framework requires us to consider that although the interpretation of
university policy at issue here does not depend on special “ ‘expertise and technical
knowledge’ ” (Yamaha, supra, 19 Cal.4th at p. 12), the members of the hearing
committee are “ ‘likely to be intimately familiar with [department-authored policy] and
sensitive to the practical implications of one interpretation over another.’ ” (Ibid.) We
believe that contextual familiarity matters. The disputed policy language, while not
complex or technical, should be interpreted in a manner that is both knowledgeable of
and sensitive to the needs of department and university population to which it applies.
(See Simi Corp. v. Garamendi (2003) 109 Cal.App.4th 1496, 1505 [noting the
“particular expertise” of the agency’s commissioner in that case was a “deep
understanding of the context in which the regulation exists”]; Berman, supra, 229
Cal.App.4th at pp. 1271-1272 [explaining that the court accords great weight and respect
to the administration’s construction of the university’s student conduct code based on its
expertise and familiarity with the legal and regulatory issues].)
       Also relevant are factors suggesting the agency’s interpretation is likely to be
correct (Yamaha, supra, 19 Cal.4th at p. 12), including “whether the agency has adhered

                                             16
consistently to the interpretation at issue and whether there was an opportunity for
comment to be made on that interpretation” (Simi Corp., supra, 109 Cal.App.4th at
pp. 1504-1505). Here, the workload policy was developed somewhat informally, unlike
an administrative rule whose adoption is subject to formal review and comment. Even
so, Akella’s dispute with his course load assignment led to several requests for review
by senior officials in the university administration, each time resulting in a consistent
interpretation of the workload policy as a valid basis for the chair’s workload assignment.
       The consistency of these findings, through and including the disciplinary
determination that is the subject of this appeal, is not dispositive. But considering it is
well within the Regents’ constitutionally-delegated authority (Cal. Const. art. IX, § 9) to
hear and resolve disputes related to the administration of the university’s academic affairs
“by applying University policies to particular cases” (Do, supra, 216 Cal.App.4th at
p. 1487), we conclude that Privilege & Tenure’s interpretation is entitled to a reasonable
degree of judicial deference. The policy language remains, however, subject to our
independent review, with any deference commensurate with the thoroughness of
Privilege & Tenure’s consideration and the validity of its reasoning. (Yamaha, supra,
19 Cal.4th at pp. 14-15; cf. Do, supra, at p. 1488 [citing general rule of deference to
agency’s construal of its own policies, “unless interpretation is clearly erroneous or
unreasonable”]; Berman, supra, 229 Cal.App.4th at p. 1272.)

   1. The Workload Policy Did Not Limit the Department Chair’s Ability to Assign
      Four Podium Courses in Fulfillment of the Requirement for Each Faculty
      Member to Teach Five Course “Equivalencies”
       “Generally, the rules that govern interpretation of statutes also govern
interpretation of administrative regulations.” (Berkeley Hillside Preservation v. City of
Berkeley (2015) 60 Cal.4th 1086, 1097.) Courts apply these same rules of interpretation
to policies promulgated by administrative bodies, like the workload policy in this case.
(See, e.g., Berman, supra, 229 Cal.App.4th at p. 1271 [interpreting university procedural


                                              17
policy according to rules of statutory interpretation].) Further, policies established by the
Regents according to their constitutionally derived rulemaking and policymaking power,
like the Academic Personnel Manual, have the force and effect of statute. (Kim v.
Regents of University of California (2000) 80 Cal.App.4th 160, 165 (Kim).)
       Applying the general rules of statutory interpretation and construction, we find
Privilege & Tenure’s conclusion is consistent with the plain language of the workload
policy, reasonable inferences drawn therefrom, and the intent conveyed by the
authorizing Academic Personnel Manual. In interpreting the workload policy, we “ ‘give
the regulatory language its plain, commonsense meaning.’ ” (Hoitt v. Department of
Rehabilitation (2012) 207 Cal.App.4th 513, 523 (Hoitt).) “ ‘If possible, we must accord
meaning to every word and phrase in a regulation, and we must read regulations as a
whole so that all of the parts are given effect. [Citation.]’ . . . Our primary aim is to
ascertain the intent of the administrative agency that issued the regulation.” (Ibid.)
       There is no question that the plain language of paragraph (a) of the workload
policy allowed the chair to assign three podium courses. But the phrase “three are formal
5 unit courses” did not stand alone. It followed the definition of a faculty member’s
standard annual course load as “five course equivalencies” in which three “course
equivalencies” consisted of five-unit teaching assignments and two “course
equivalencies” consisted of corollary activities in student advising and supervision.
Akella’s focus on the phrase “three are formal 5 unit courses” all but ignores the
requirement that we read the policy as a whole, giving effect to all of its parts, and with
the primary aim to ascertain the intent of the agency that issued the policy. (Hoitt, supra,
207 Cal.App.4th at p. 523.)
       The intended meaning here is not ambiguous: the department expected each
faculty member to carry a workload equivalent to five courses. The term “equivalency”
and identification of a total amount of equivalencies leads naturally to an inference that
substitutions may be made—otherwise it would be superfluous to include an overall

                                              18
framework of “five course equivalencies.” Like the hearing committee, we therefore
reject the interpretation of “three are formal 5 unit courses” as imposing a rigid cap on
podium teaching assignments. To infer such a cap would be incongruous with the intent
of the policy and the prefatory language providing that “[t]he standard annual course load
for a faculty member . . . is five course equivalencies.”
       We find Privilege & Tenure’s interpretation is furthermore consistent with a
certain measure of flexibility inherent in the workload policy, allowing for its
functionality. For example, paragraph (a) acknowledges that “large enrollments” in some
undergraduate classes still count only as a “single course equivalency,” while on the other
hand research group seminars count only toward the “fourth and fifth course
equivalencies.” As provided by paragraph (c), “[s]ignificant campus service or other
administrative roles may . . . provide course relief” while teaching an interdisciplinary
course can count toward the formal teaching load. And approval for a non-teaching term
pursuant to paragraph (f) may relieve a faculty member from teaching courses for that
term but not from advising and supervisory duties. These provisions show that the policy
anticipated and intended to support some reconfiguring of duties without diminishing the
expectation that faculty members fulfill their standard annual workload.
       The separate sections titled “Overview” and “Course Scheduling” reinforce this
understanding of the workload policy by framing the faculty teaching load in terms of
curriculum needs. The “Overview” states at the outset that the “teaching mission” of the
department involves “formal instruction of scheduled classes, laboratory sections,
seminars” and “includes advising and mentoring undergraduates, undergraduate research
experiences,” and supervision and training of graduate students and Ph.D. candidates.
“Course Scheduling” makes the department chair responsible for “assigning courses to
meet the needs of the undergraduates and graduates . . . .” The section places the chair in
charge of the process for soliciting “faculty preferences for course assignments and
teaching schedule[s]” and gives the chair “final authority for the teaching schedule.”

                                             19
Contrary to Akella’s reading, the “Course Scheduling” section is not entirely distinct
from the section titled “Instructional Workload Policy” in that it refers both to course
assignments and teaching schedule, and more to the point, designates the chair as the
overseer of both processes.
       Akella’s formalistic construction restricting the chair’s “final authority” to the
timing aspect of course scheduling would make the workload policy unworkable.
“Literal construction of language should not prevail if it is contrary to the plain intent
of the regulation. [Citation.] . . . We interpret a regulation to make it reasonable and
workable.” (Hoitt, supra, 207 Cal.App.4th at p. 523.) As stated, the intent of the
workload policy is to establish a framework for the department’s faculty to serve the
curricular needs of the department. The assigning and scheduling of courses necessarily
requires holding the faculty accountable to their standard annual work load. Given the
provisions in the policy that enable some accommodation for alternate arrangements
within that structure, and the practical necessity that the department chair serve as the
final authority in matters of course assignment as well as scheduling, we do not believe
that the absence of an express provision for the eventuality that occurred here is
controlling. It would be unreasonable to interpret the workload policy in a way that
obstructs the department chair from ensuring the faculty members fulfill their standard
annual work load of five course equivalencies despite failing to meet the other
equivalencies in student advising and research supervision.
       What is more, we do not construe the workload policy as limiting the chair’s
authority set forth in the Academic Personnel Manual. Appendix A (APM-245) specifies
the duties of department chairs, starting with “planning the programs of the department in
teaching, research, and other functions.” First and second among the list of
“administrative duties” are: “1. To make teaching assignments . . . and to assign other
duties to members of the department staff”; and “2. To prepare the schedule of courses
and of times and places for class meetings.” As noted, policies established by the

                                              20
University of California Regents have the force and effect of statute. (Kim, supra, 80
Cal.App.4th at p. 165.) The language of the workload policy in no way curtails the grant
of authority to the chair under APM-245. Instead, it establishes the expected workload
equivalencies for faculty members in accordance with the university’s Guidelines, which
state that “[d]epartment workload policies describe teaching expectations presented in the
context of the department’s overall mission.” The workload policy does just that,
describing the teaching expectations for the academic year, specifying how the
equivalencies are to be met, and leaving the chair to oversee that process consistent with
the Academic Personnel Manual and the provisions of the workload policy itself.
       We conclude that based on the plain language of the workload policy and the
reasonable inferences drawn therefrom, Privilege & Tenure’s interpretation of the policy
was valid and warrants due deference. (See Berman, supra, 229 Cal.App.4th at p. 1272.)
It was neither unreasonable nor clearly erroneous (Do, supra, 216 Cal.App.4th at p. 1488)
for the committee to conclude that Haddad had the authority to assign a fourth podium
course to Akella as a substitute for unfulfilled equivalencies. Neither an explicit grant of
such authority nor a “catchall provision” to address a faculty member’s nonperformance
of expected duties was required.

   2. Substantial Evidence in the Record Supported the Hearing Committee’s Finding
      That the Department Chair Had the Authority to Assign Four Podium Courses
       Akella relied entirely for his defense at the administrative hearing on Haddad’s
purported lack of authority to assign a fourth podium course. Having concluded that the
workload policy allowed Haddad to assign the fourth course to Akella in fulfillment of
his otherwise-unfulfilled annual workload (in Haddad’s estimation), we briefly address
the additional evidence in the record.
       Konopelski and Beattie, both of whom had extensive experience in administrative
roles with the university, confirmed their understanding that Haddad’s workload
assignment to Akella was appropriate and authorized under the workload policy.


                                             21
Konopelski viewed the workload policy as “a guideline for assigning teaching podium
time” based on the combination of teaching, research, and service expected of tenure
track faculty. He believed that a reasonable faculty member would understand from the
policy that a deficit in student advising could increase the standard three podium courses
to four or even five. Beattie testified that the “normal” teaching load of three 5-unit
courses as stated in paragraph (a) of the workload policy was “assuming[] adequate four
and five equivalency instructional activities.”
       This testimony presented a consistent understanding among those university
administrators that the chair had authority to assign more than three podium courses
based on his determination that the fourth and fifth equivalencies were not being met.
Haddad’s communications to department faculty and Akella at the start of the curriculum
planning process for the 2015 to 2016 academic year were also consistent with this
perspective on the workload policy. Haddad’s curriculum planning e-mail in January
2015 told department faculty that “5 courses per year are expected” under the workload
policy, “one can be reduced for equivalent graduate advising, and one can be reduced for
equivalent undergraduate advising. The balance of one’s schedule depends on other
things, such as one’s service or research demands. Of course the prime commitment is
providing our curriculum.” Haddad repeated these points in subsequent communications
with Akella about why he had assigned him to teach four podium courses. Haddad also
demonstrated his effort to implement the policy consistently in his January 2015 e-mail to
Beattie, who had requested “clear metrics for measuring all of the faculty’s course
equivalencies.” Beattie found Haddad’s assignments were reasonable based on his
explanation of each department faculty member’s comparative teaching load and other
curricular and advisory duties.
       Professor Hughey, whose faculty roles included chair of the computer engineering
department for eight years and vice provost and dean of undergraduate education for
more than five years, expressed a similar understanding of the chair’s role and authority.

                                             22
Hughey disagreed with the suggestion on cross-examination that as chair of his
department he relied solely on an algorithm to “plug in the data for each person and come
up with the number of courses” to assign. Hughey explained that “being a department
chair is really always looking at a complete picture, it’s . . . looking at a balance both for
the department as a whole, making sure the curriculum is filled for an individual faculty,
making sure the contributions are high. And there are some things . . . , like . . . how do
you measure service . . . there has to be judgment in there.” He clarified that the
workload policy was a guideline, and that variations in faculty workloads in advising and
other areas required the chair to use judgment in making final decisions, with a focus on
ensuring that the curriculum was covered.
       There is no evidence in the record contradicting this understanding of the
workload policy. Most notably, as previously discussed, Akella’s efforts to confirm the
validity of his refusal to accept the fourth course assignment were unsuccessful.
Privilege & Tenure rejected Akella’s November 2015 grievance on the matter of his
teaching load in blunt terms: “[I]t is the prerogative of a chair to assign teaching duties,
and the chair’s action in this case does not seem unreasonable. The chair is in the best
position to balance the demands of advising and supervision of individual students
against time devoted to formal courses. The ‘standard’ courseload is only a guideline,
and not a limitation on the chair’s assignment of courses.”
       Akella contends that even if Haddad’s interpretation of the workload policy was
reasonable, the reasons he gave for assigning a fourth podium course to Akella were
inconsistent and fail to serve as substantial evidence that he applied the policy correctly.
We find the argument unconvincing. In Haddad’s first e-mail explanation, he told Akella
that he put him “down for four classes in [academic year] 15-16 because [he was] not
participating in any undergraduate advising or undergraduate curricular leadership roles”
and because “there are no offsetting service or research activities that justify reducing
your teaching load below 4 courses.” In the second e-mail, Haddad clarified that the

                                              23
course load assignment was “not a penalty” but “a fair sharing of the curriculum based on
your overall performance and contribution in research, teaching, and service.” Far from
displaying an inconsistent or unreasonable interpretation of the workload policy, these
statements about the workload assignment reflected a sensible understanding of faculty
members’ duties for the fourth and fifth equivalencies, as outlined in the workload policy,
and touched on aspects of “additional teaching responsibilities” outlined in the policy that
otherwise might have “offset” the lack of advising and curricular leadership.
       Akella also contends that there was no evidence of an intent for the workload
policy to allow the chair, at his discretion, to increase a faculty member’s teaching load
up to five podium courses. He points to Musacchio’s testimony that when he prepared
the workload policy for the department, he never looked at the campus-wide Guidelines,
which modeled language in element (h) about increased teaching load due to
research/creative/scholarly inactivity. However, we find as discussed above that the plain
language of the policy supported the interpretation that Haddad and the university
administration applied to it. Musacchio’s unintentional omission of a provision on
research or scholarly inactivity did not preclude the chair from modifying the teaching
assignments consistent with the total expected course equivalences under the workload
policy. Simply put, element (h) in the Guidelines would not have controlled Haddad’s
decision to assign Akella to teach four podium courses. As stated in Haddad’s e-mails at
the time and in his administrative hearing testimony, the primary driver of his decision
was Akella’s reduced or nonexistent undergraduate advising and curricular leadership,
which were responsibilities that fell squarely within the instructional responsibilities
discussed in the workload policy as written.
       The testimony of Hughey provided additional context for the viewpoint that the
omission of element (h) on research/creative/scholarly inactivity from the workload
policy did not prevent the chair from assigning up to four or five podium courses.
Hughey explained that while the workload policy he created for the computer engineering

                                             24
department (which Musacchio copied for the workload policy at issue) included a
paragraph (h) as required by the Guidelines, he added no content to it because he believed
that research/creative/scholarly inactivity was effectively addressed by paragraph (a) on
course load. According to Hughey, “a research-inactive person would not be supervising
graduate independent studies, and so those would not be subtracted out [of the
five-course equivalency].”
       Akella advances several additional arguments, none of which demonstrates a
failure of substantial evidence to support Privilege & Tenure’s findings.
       First, Akella points out that if there was a deficiency in his non-podium teaching
responsibilities, Haddad could have required him to increase his commitment to
undergraduate advising and related activities. He also contends that the department could
have established a provision to allow for the assignment of additional podium courses, as
it did in its subsequent addition of a research/creative/scholarly inactivity provision to its
revised workload policy, effective March 2017.6 Both points are true, but neither negates
the fact that the policy as written at the time authorized Haddad to assign Akella another
podium course as a way to meet his overall, five-course equivalency.
       Next, Akella argues that the Regents confuse the analysis by relying on witness
testimony at the administrative hearing to define the workload policy’s meaning instead
of focusing on the applicable policy language. We agree that witness testimony would
not constitute substantial evidence to support Privilege & Tenure’s decision if the
testimony sought to “establish an unwritten policy that trumped the written one,” as
Akella claims. But as set forth above, Privilege & Tenure’s interpretation was properly
based upon the written policy and further informed by substantial evidence in the record

       6
        The provision in the later-revised workload policy states:
“Research/creative/scholarly inactivity: Faculty who are less active in research or
graduate student supervision can be assigned extra teaching or service to make up for this
workload deficit. Faculty who are not engaged in any research/creative activity should
have additional time for teaching, resulting in a workload of six course equivalencies.”

                                              25
demonstrating the administration’s common understanding and interpretation of that
policy. The testimony of those faculty members whose actions gave rise to the filing of
the disciplinary complaint is a proper consideration, among others, of whether Privilege
& Tenure’s findings were supported by the evidence “in the light of the whole record.”
(§ 1094.5, subd. (c).) Put differently, if we agreed with Akella that the workload policy
imposed a three-podium-course cap on teaching assignments for the academic year, then
Privilege & Tenure’s assessment of the policy language would be clearly erroneous, and
witness testimony contradicting the plain language of the policy would not serve as
substantial evidence that it was properly applied. (See Do, supra, 216 Cal.App.4th at
p. 1488 [citing general rule of deference to agency’s construal of its own policies, “unless
interpretation is clearly erroneous or unreasonable”]; accord Berman, supra, 229
Cal.App.4th at p. 1272.) Because we do not find that to be the case, the Regents’
references to witness testimony about the meaning and application of the workload policy
is neither misleading nor improper.
       Akella lastly disputes any notion that this is a case which implicates the need to
guard academic independence from “meddling courts.” He argues that the deferential
norm cited by the Regents applies in cases that “go to the substance of academic integrity
and rigor,” in contrast with what he calls the “very pedestrian employment matter” at
issue here.
       We disagree with Akella’s characterization of the university’s decision. A
department chair’s authority to assign work to meet curricular needs affects the
“academic affairs” of the school no less than matters affecting student discipline. (See,
e.g., Doe v. University of Southern California, supra, 28 Cal.App.5th at p. 27 [concerning
student discipline for alleged cheating]; Lachtman v. Regents of University of California,
supra, 158 Cal.App.4th at pp. 191-192 [concerning faculty assessment of student
academic performance meeting criteria for advancement to doctorate program]; Paulsen
v. Golden Gate University (1979) 25 Cal.3d 803, 806 [concerning a private university’s

                                            26
refusal to award a law degree to a student for repeated, academic failure]; cf. Kashmiri v.
Regents of University of California (2007) 156 Cal.App.4th 809, 826 [rejecting
deferential approach to university decision that did not involve academic or “disciplinary
discretion”].) It is appropriate, for the reasons discussed ante (part II.B.), to accord
reasonable deference to Privilege & Tenure’s interpretation of the workload policy,
which guides the faculty in fulfilling the teaching mission of the department. According
deference to the university’s interpretation and administration of its internal academic
policies in no way precludes judicial review of the administrative decision in accordance
with section 1094.5.
       We conclude, based on our independent review of the policy language and on
substantial evidence in the record to support the university’s application of the workload
policy, that there is no basis for the court to set aside the university’s decision. The
findings of the Academic Senate Committee on Privilege and Tenure were supported by
the evidence. (§ 1094.5, subds. (b), (c).) We find no prejudicial abuse of discretion (id.,
subd. (b)) in the resulting recommendation and the university’s disciplinary order and
imposition of sanctions.
                                   III.   DISPOSITION
       The judgment is reversed and the matter remanded to the superior court. The
superior court is directed to deny Akella’s verified petition for writ of administrative
mandate. The parties shall bear their own costs on appeal.




                                              27
                                 BAMATTRE-MANOUKIAN, J.




WE CONCUR:




GREENWOOD, P.J.




GROVER, J.




Akella v. The Regents of the University of California
H045886
Filed 3/11/21
                           CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SIXTH APPELLATE DISTRICT


 RAMAKRISHNA AKELLA,                               H045886
                                                  (Santa Cruz County
          Petitioner and Respondent,               Super. Ct. No. 17CV03234)

          v.                                       ORDER CERTIFYING OPINION
                                                   FOR PUBLICATION
 THE REGENTS OF THE UNIVERSITY
 OF CALIFORNIA,

          Respondent and Appellant.



THE COURT:
        The opinion in the above-entitled matter filed on February 16, 2021, was not
certified for publication in the Official Reports. Appellant The Regents of the University
of California has requested the opinion be certified for publication. Under California
Rules of Court, rule 8.1105(c), the opinion is ordered published.




                                   BAMATTRE-MANOUKIAN, J.



                                   GREENWOOD, P.J.



                                   GROVER, J.
Trial Court:                            Santa Cruz County Superior Court
                                        Superior Court No.: 17CV03234


Trial Judge:                            Hon. John M. Gallagher


Attorneys for Appellant:                Charles F. Robinson
The Regents of the University of        Margaret L. Wu
California                              Michael R. Goldstein


Attorney for Respondent:                John Gregory Derrick
Ramakrishna Akella                      Michael Joseph DeNiro




Akella v. The Regents of the University of California
H045886